Case 2:20-cv-00005-JRG Document 4 Filed 01/16/20 Page 1 of 3 PagelD#: 22

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Texas

Pal Tigert

 

Plaintiff(s)

Vv. Civil Action No. 2:20-cv-00005
Tyrone Rogers, in his individual capacity, Moises
Rodriguez, in his individual capacity, and Judy Perez,
in her individual capacity

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Moises Rodriguez
402 Broach St,
Pittsburg, Texas 75686

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,

whose name and address are: Darren K. Coleman
Boon, Calk, Echols, Coleman & Goolsby, PLLC
1800 W Loop 281, Suite 303
Longview, Texas 75604
(903) 759-2200

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Wad A. Ofer e

Signature of Clerk or Deputy Clerk

Date: 1/8/20

 
Case 2:20-cv-00005-JRG Document 4 Filed 01/16/20 Page 2 of 3 PagelD#: 23

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:20-cv-00005

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

 

This summons for (name of individual and title, ifany) Moises Rodriguez

was received by me on (date)

 

ol I personally served the summons on the individual at (place) 20) 44 Tesees Py bh hus KK Dts
f 7 7
on (date) |} / 13) oy? br

C1 I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) 3 or
C1 T returned the summons unexecuted because 3 or
O Other (specif):
My fees are $ for travel and $ for services, for a total of $ 0.00
%

I declare under penalty of perjury that this information is true.

Date: Lpdgk Ye po y LM

Server's signature

or try D Cob)

Printed name and title

FO0_ A. Crow Se Wo Lyng pj AYA

Server’s address

Additional information regarding attempted service, etc:
Case 2:20-cv-00005-JRG Document 4 Filed 01/16/20 Page 3 of 3 PagelD#: 24

CAUSE NO. 2:20-CV-00005-JRG

PAL TIGERT § IN THE COURT OF
§
Plaintiff, §

VS. § COUNTY,
§
TYRONE ROGERS. IN HIS INDIVIDUAL CAPACITY, §

MOISES RODRIGUEZ, IN HIS INDIVIDUAL CAPACITY,
AND JUDY PEREZ, IN HER INDIVIDUAL CAPACITY,
Defendant. 8 IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF TEXAS MARSHALL DIVISION

AFFIDAVIT OF SERVICE
On this day personally appeared Jerry Cobb who, being by me duly sworn, deposed and said:
"The following came to hand on Jan 10, 2020, 1:00 pm,
SUMMONS INA CIVIL ACTION,

and was executed at 300 N. Texas, Pittsburg, TX 75686 within the county of Camp at 11:15 AM on Mon, Jan 13 2020, by
delivering a true copy to the within named

MOISES RODRIGUEZ
in person, having first endorsed the date of delivery on same.

lam a person over eighteen (18) years of age and | am competent to make this affidavit. | am a resident of the State of
Texas. | am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. |am not a party to this
suit nor related or affiliated with any herein, and have no interest in the outcome of the suit. | have never been convicted
of a felony or of a misdemeanor involving moral turpitude. | have personal knowledge of the facts stated herein and they
are true and correct."

 

 

ertification Number: PSC7853 Exp. 11/30/2021
Certification Expiration:

BEFORE ME, a Notary Public, on this day personally appeared Jerry Cobb, known to me to be the person whose name is
subscribed to the foregoing document and, being by me first duly sworn, declared that the statements therein contained
are within his or her personal knowledge and are true and correct.

SUBSCRIBED AND SWORN TO ME ON Canny I, 393°

Notary Public, State of Texas

- AAA
ors Michael S Bullock

2; i My-Oommission Expires
GAY IS 07/12/2022

Reraexéh 1D No. 8468641

 

      
    

   

  
